Case 3:17-cv-00073-BJD-PDB Document 80 Filed 08/08/19 Page 1 of 3 PageID 607



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

DUSTY RAY SPENCER,

                  Plaintiff,

v.                                          Case No. 3:17-cv-73-J-39PDB

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.
_______________________________

                                   ORDER
     This cause is before the Court on Plaintiff’s pro se motions

to reopen the case (Doc. 74) and appoint him new counsel (Doc.

73); Joseph Hamrick’s motion to withdraw as counsel for Plaintiff

(Doc. 78); and Ana Dolney’s motion to withdraw as counsel and for

substitution of counsel for Centurion (Doc. 79).

     Plaintiff initiated this case pro se by filing a Civil Rights

Complaint (Doc. 1). The Court appointed counsel (Doc. 12), and

Plaintiff is proceeding on a Second Amended Complaint (Doc. 53;

SAC). Plaintiff asserts Defendants were deliberately indifferent

to his need for treatment for his Hepatitis C. See SAC at 11, 15.

Plaintiff seeks damages, fees and costs, and injunctive relief.

Id. at 16.

     On June 26, 2018, the Court stayed and administratively closed

this case pending the resolution of Hoffer v. Jones, Case No. 4:17-

CV-00214-MW-CAS    (Related    Lawsuit)    (Doc.   70;   Stay   Order).   The
Case 3:17-cv-00073-BJD-PDB Document 80 Filed 08/08/19 Page 2 of 3 PageID 608



Related Lawsuit is a class action lawsuit against the Secretary of

the   Florida    Department   of   Corrections   seeking   treatment    for

inmates diagnosed with Hepatitis C. Plaintiff is a member of the

certified class in the Related Lawsuit. See Stay Order at 4. The

Court found a stay was appropriate because the outcome of the

Related Lawsuit could moot Plaintiff’s requests for injunctive

relief and could impact the measure of any damages to which he may

be entitled in this case. See id. at 4-5, 7-8. The Court directed

the parties to “promptly notify the Court of the final resolution

of the Related Lawsuit.” Id. at 9 (emphasis added).

      On April 18, 2019, the Northern District entered a permanent

injunction in the Related Lawsuit. See Order (Doc. 465), Case No.

4:17-CV-00214-MW-CAS. The Clerk entered judgment and closed the

case. The Defendant filed a notice of appeal on May 16, 2019 (Doc.

476).

      Accordingly, it is now

      ORDERED:

      1.   Plaintiff’s motion to reopen the case (Doc. 74) is DENIED

as moot. Plaintiff moves to reopen the case because the Related

Lawsuit “was settled.” The Related Lawsuit is currently on appeal.

As such, it has not been finally resolved. The Court finds the

reopening of this case is premature at this time.




                                     2
Case 3:17-cv-00073-BJD-PDB Document 80 Filed 08/08/19 Page 3 of 3 PageID 609



     2.    Plaintiff’s motion to appoint new counsel (Doc. 73) is

DENIED without prejudice subject to reconsideration when the Court

lifts the stay and reopens the case.

     3.    Attorney    Hamrick’s   motion   to   withdraw   (Doc.   78)   is

GRANTED. The Clerk is directed to update the docket accordingly.

The Court appreciates pro bono counsel’s service.

     4.    Attorney Dolney’s motion to withdraw as counsel and for

substitution of counsel (Doc. 79) is GRANTED. Defendant Centurion

has consented to the substitution of counsel, and Centurion’s new

counsel has filed a notice of appearance (Doc. 71). The Clerk is

directed to update the docket accordingly.

     5.    The Court directs counsel for Defendants to notify the

Court of the final resolution of the Related Lawsuit.

     DONE AND ORDERED at Jacksonville, Florida, this 7th day of

August, 2019.




Jax-6
c:
Dusty Ray Spencer
Counsel of Record




                                     3
